DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 May 2020. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudim et al. (Gudim, US PGPub 2016/0363660) in view of Fernandez-Corbaton et al. (Corbaton, US Pat. 6,289,280) in view of Manor (US PGPub 2008/0129546).
	Referring to Claim 1, Gudim teaches determining a position and orientation of the vehicle within a given dwell time ([0027], [0030] and [0034]); determining an average initial AOA measurement and an average range from the vehicle to the source, wherein the averages are determined based on a plurality of electromagnetic pulses received within the given dwell time 
	However, Corbaton teaches the use of an ECEF Cartesian coordinate system when determining AOA in a related invention; Col. 8 ln 53-Col. 9 ln 1.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gudim with the ECEF Cartesian coordinate system as taught by Corbaton as it allows for efficiently determining the coordinates of the estimate of the location of the vehicle.
	Gudim as modified by Corbaton do not explicitly disclose nor limit, generating a vector from the vehicle to the source in the local body coordinate system; and determining the AOA measurement based on the vector. However, Manor discloses this limitation in [0021] and [0046].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the in the invention to modify Gudim as modified by Corbaton with the 
	Referring to Claim 2, Gudim as modified by Corbaton and Manor teach wherein converting the position of the source into the local body coordinate system comprises: Docket # BAE-18-400226converting the position of the source from the ECEF Cartesian coordinate system into a local level coordinate system; and converting the position of the source from the local level coordinate system to the local body coordinate system; See citations provided above.
	Referring to Claim 3, Gudim as modified by Corbaton and Manor teach wherein determining the position and orientation of the vehicle comprises determining the position and orientation using an inertial navigation system (INS) on board the vehicle; [0030] of Gudim.
	Referring to Claim 4, Gudim as modified by Corbaton and Manor teach the limitations of Claim 1 above, but do not explicitly disclose nor limit increasing the range by a given factor and re- determining the elevation angle between the vehicle and the source if the elevation angle is initially determined to be an imaginary number.
	However, Gudim teaches in [0041-0048] different steps of measuring, estimating and predicting for locating and tracking based on predicted and measured azimuth values and elevation angles.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gudim as modified by Corbaton and Manor in the manner above as it would have been obvious routine experimentation as it allows for providing accurate values of the elevation angle or position of the transmitter, [0051] of Gudim.

	Referring to Claim 6, Gudim as modified by Corbaton and Manor teach wherein determining the position of the source comprises: determining a possible position of the source for each of a plurality of dwell times; and averaging the possible positions of the source across the plurality of dwell times to determine the position of the source, wherein each of the plurality of dwell times includes an independent number of received electromagnetic pulses; [0044] of Gudim.
	Referring to Claim 7, Gudim as modified by Corbaton and Manor teach wherein determining the average initial AOA measurement comprises determining an average initial AOA measurement of the received plurality of electromagnetic pulses using a plurality of antennas on the vehicle, and wherein determining the average range from the vehicle to the source comprises estimating a range from the vehicle to the source based on a power of each of the received electromagnetic pulses; [0025-0029] of Gudim.
	Referring to Claim 8, Gudim teaches an INS (Fig. 2 #2020; [0021]) configured to determine a position and orientation of the vehicle; a plurality of antennas (Fig. 2 #205a,b,c,d; [0021]) arranged around the vehicle and configured to receive an electromagnetic pulse; an amplitude detector (Fig. 2 #203; [0022]) configured to determine an amplitude of the received electromagnetic pulse from one or more of the plurality of antennas; and a controller (Fig. 2 #203; [0022]) configured to determine an initial AOA measurement of the received electromagnetic pulse based on the measured amplitude of the received electromagnetic pulse, estimate a range from the vehicle to the source based on a power of the received electromagnetic 
	However, Corbaton teaches the use of an ECEF Cartesian coordinate system when determining AOA in a related invention; Col. 8 ln 53-Col. 9 ln 1.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gudim with the ECEF Cartesian coordinate system as taught by Corbaton as it allows for efficiently determining the coordinates of the estimate of the location of the vehicle.
	Gudim as modified by Corbaton do not explicitly disclose nor limit, generating a vector from the vehicle to the source in the local body coordinate system; and determining the AOA measurement based on the vector. However, Manor discloses this limitation in [0021] and [0046].

	Referring to Claim 10, Gudim as modified by Corbaton and Manor teach a global positioning system (GPS) configured to determine the position of the vehicle; Col. 2 ln 31-36 of Corbaton.
	Referring to Claim 11, Gudim as modified by Corbaton and Manor teach wherein the controller is configured to convert the position of the source into the local body coordinate system by: converting the position of the source from the ECEF Cartesian coordinate system into a local level coordinate system; and converting the position of the source from the local level coordinate system to the local body coordinate system; [0031] of Gudim and Col. 8 ln 53-Col. 9 ln 1 of Corbaton.
	Referring to Claims 12 and 13, See above rejections of Claims 4 and 5.
	Referring to Claim 14, Gudim as modified by Corbaton and Manor teach wherein the controller is further configured to: determine the position of the source by determining a possible position of the source for each of a plurality of dwell times; and average the possible positions of the source across the plurality of dwell times, wherein each of the plurality of dwell times includes an independent number of received electromagnetic pulses; [0044] of Gudim.
	Referring to Claim 15, Gudim as modified by Corbaton and Manor teach the limitations of this Claim. This claim is treated in the same manner as Claim 1 above. The only difference is that the limitations are embedded in a computer program product which is taught in Fig. 10 and [0068] of Gudim.

	Referring to Claim 17, Gudim as modified by Corbaton and Manor teach wherein determining the position and orientation of the vehicle comprises determining the position and orientation using an inertial navigation system (INS) on board the vehicle; [0030] of Gudim.
	Referring to Claims 18 and 19, See above rejections of Claims 4 and 5.
	Referring to Claim 20, Gudim as modified by Corbaton and Manor teach wherein determining the position of the source comprises: determining a possible position of the source for each of a plurality of dwell times; and averaging the possible positions of the source across the plurality of dwell times to determine the position of the source, wherein each of the plurality of dwell times includes an independent number of received electromagnetic pulses; [0044] of Gudim.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudim as modified by Corbaton and Manor in view of Oswald et al. (Oswald, US PGPub 2008/0204322).
	Referring to Claim 9, Gudim as modified by Corbaton and Manor teach the controller, but do not explicitly disclose nor limit wherein the controller is further configured to estimate the range by comparing the power of the received electromagnetic pulse to a table of transmission power values for a plurality of radar systems.
	However, Oswald teaches wherein the controller is further configured to estimate the range by comparing the power of the received electromagnetic pulse to a table of transmission power values for a plurality of radar systems; [0115], [0364] and [0371].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gudim as modified by Corbaton and Manor with the transmission power comparison for range estimations as taught by Oswald so as to allow for measurements of range while accounting for path reflections; [0041] of Oswald.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646